MR. JUSTICE SHEA
concurring:
I agree with the majority opinion, but I feel compelled to comment on the order granting summary judgment. It was prepared entirely by counsel for the prevailing party and the trial court adopted it word for word.
*15This Court, in summary judgment actions, has expressed its concern with the trial court adopting word for word the proposed orders of prevailing counsel. See Stepanek v. Kober Construction, et al. (1981), Mont., 625 P.2d 51, 38 St.Rep. 385, 386.
During oral argument of this appeal counsel for defendant stated that he was doing nothing more than complying with a local rule of the District Court which requires that any party requesting relief must present along with that request a proposed order. While this rule may be laudable in most cases, it does not lend itself to be proper handling of a motion for summary judgment.
In any case involving summary judgment, if it is granted, it is not a difficult matter for the trial court to set forth in an order the facts which the losing party claims to be material, together with an explanation by the trial court of why those facts are not material. This does not constitute fact finding of a trial court in the traditional sense, and such an order would be of immense benefit to an appellate court.
On the other hand, because an order denying summary judgment is not final and normally means that the case will proceed to trial, the need for a detailed order denying summary judgment is not as great. Nonetheless, it would be most helpful to the parties and counsel for the moving party to know why the trial court denied summary judgment and just what facts the trial court decided were material so that a summary judgment would be improper.
I believe we are getting an inordinate number of summary judgment appeals and that adoption of my recommendations would cause the trial courts to be more careful in determining whether summary judgment is the proper remedy. A summary judgment properly granted is an efficient and useful device. But a summary judgment improperly granted has just the opposite effect.